Title: John Bondfield to the American Commissioners, 21 April 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, April 21, 1778: A ship arrived at Bilbao with a passenger said to be carrying dispatches for you; he has left for Paris and passed through Bayonne. A prisoner escaped from New York has asked me to write you for a privateer’s commission; a new ship suitable for him will be ready in twenty days, and might sail with the Boston. I await your instructions for provisioning the latter, which will soon be fully outfitted.>
